Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 19, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161092(60)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 161092
  v                                                                  COA: 344703
                                                                     Wayne CC: 17-010362-FC
  DEANDRE TERREL AUSTIN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to exceed the word
  count limitation of Administrative Order 2019-6 for its supplemental brief is GRANTED.
  The brief submitted on May 17, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 19, 2021

                                                                               Clerk